Citation Nr: 1139266	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  04-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin disease, involving the feet.

2. Entitlement to service connection for skin disease, involving the axillae. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Ms. C. 

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2002 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2008, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to38 C.F.R. § 20.707, the Veteran was afforded a new hearing, which was held in November 2010 before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file. 

On the claim of service connection for skin disease, involving the feet, in May 2009 and in December 2010, the Board remanded the claim to afford the Veteran VA examinations.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268.271 (1998)

The claim of service connection for skin disease, involving the axillae, is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A skin disease, involving the feet, had onset in service.







CONCLUSION OF LAW

A skin disease, involving the feet, was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for skin disease, involving the feet, is granted, VCAA compliance as to the duties to notify and to assist need not be addressed further. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).






For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 . 





Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). 

Facts 

The service treatment records show that in September 1969 the Veteran complained of a pubic rash of three to fourth months' duration, which had not responded to topical treatment.  On a dermatology consultation in October 1969, the pertinent findings were tinea versicolor on the upper back and neurodermatitis of the groin and scrotum.  On follow-up in November 1969, the finding was recurrent eczema in the groin and recurrent tinea versicolor had reoccurred.  On separation examination, the skin was evaluated as normal.  

After service in a rating decision in October 1970, the RO granted service connection for tinea versicolor. 

VA records show that in September 1981 the Veteran was treated for dermatitis, involving the groin.  

On VA examination in August 2002, the diagnosis was recurrent tinea versicolor of the groin.  



In May 2008 and in November 2010, the Veteran testified that he developed skin symptoms on his feet in service.  

On VA examination in June 2009, there was mild scaling of the feet.  A biopsy showed no active fungal infection, possibly due to the use of antifungal medication.  The VA examiner stated that the Veteran had episodes of a rash, eczema, or tinea infection of the groin in service and that tinea cruris was likely related to service.

In June 2009, on a VA dermatology evaluation, there was a forty year history of rashes since service, starting with the feet and then involving the groin, armpits, and scrotum.   The pertinent finding was a tinea infection of the feet.  The diagnoses were history of tinea pedis with mild symptoms and history of tinea cruris with no symptoms. 

In a decision in December 2010, the Board granted service connection for tinea cruris.  

On VA examination in April 2011, the Veteran described recurrent skin infections of the feet and groin starting in service and a rash in the axillary region.  The pertinent findings were scaling of the feet.  The diagnosis was history of tinea pedis with mild symptoms.  The examiner concluded that tinea pedis was as likely as not related to service as was tinea cruris.  

Analysis

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  All three elements must be established by competent and credibile evidence in order that service connection be granted. 



In May 2008 and in November 2010, the Veteran testified that he developed symptoms of skin rash on his feet in service.  

As symptoms such as a skin rash are capable of lay observation, under case law, a disability capable of lay observation may not need medical evidence to substantiate the presence of the disability.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (indicating that medical evidence may not been necessary for a condition that lends itself to lay observation); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Although the service treatment records do not document a skin condition of the feet, after service, in statements and in testimony, the Veteran stated that while in service his skin problems also involved the feet.  The Board finds that the Veteran is competent to describe such a condition in service.  The Board also finds that the Veteran's statements and testimony are credible, that is, the statements and testimony tend to prove a fact, that is, symptoms of skin condition, involving the feet, in service. 

The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, disease, or event, resulting in an injury or disease.  

As for evidence of current disability, although the Veteran is competent to describe symptoms of a skin condition, such as a skin rash, tinea pedis is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of tinea pedis is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.   



See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay testimony is competent when the condition described lends itself to lay observation); McCartt v. West, 12 Vet. App. 164,167 (1999) (citing Falzone, a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation, but not chloracne [a specific diagnosis] for the purpose of presumptive service connection under 38 U.S.C.A. § 1116  and 38 C.F.R. §§ 3.307  and 3.309); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the presence or diagnosis of tinea pedis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, tinea pedis is not a simple medical condition that the Veteran is competent to identify. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of tinea pedis. To the extent the Veteran asserts the presence of tinea pedis in service and since service, the Veteran's lay statements and testimony are not competent evidence and the Veteran's lay statements and testimony must be excluded, that is, the statements and testimony are not admissible as evidence on the material issue of fact, that is, whether the symptoms of a skin condition, namely, a rash on the feet, which the Veteran is competent to describe, were symptoms of tinea pedis. 






Where, as here, there is a question of a diagnosis of a tinea pedis, which is not capable of lay observation by case law as opposed to symptoms of a skin condition, such as a rash, and the disability is not a simple medication condition under Jandreau, competent medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

The competent evidence in favor of a current diagnosis of tinea pedis is the medical diagnosis of tinea pedis on a VA dermatology evaluation and on a VA examination in June 2009 by VA medical professionals, who are qualified through education and training to offer a medical diagnosis.

The diagnosis of tinea pedis by VA medical professionals is competent and credible evidence of a current disability. 

The remaining element to prove in order to establish service connection is the 
causal relationship between the current disability and the in-service incurrence of symptoms of a skin condition, the so-called "nexus" requirement.

The competent and credible evidence in favor of causal relationship between the current tinea pedis and the in-service incurrence of symptoms of a skin condition, involving the feet, is the opinion of the VA examiner, a medical professional, who is qualified through education and training to offer a medical opinion, that tinea pedis was as likely as not related to service.   The opinion is uncontroverted.  

As there is competent and credible evidence in favor of the claim that is not outweighed by evidence against the claim, service connection for a skin disease, involving the feet, tinea pedis, is established pursuant to 38 C.F.R. § 3.303(d) on the basis of the initial diagnosis after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 


As service connection is established under 38 C.F.R. § 3.303(d), the Board need not address alternative theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b). 


ORDER

Service connection for skin disease, involving the feet, tinea pedis, granted.


REMAND 

On the claim of service connection for skin disease, involving the axillae, in the Remand in December 2010, the Board directed that the Veteran be afford a VA examination and obtain a VA medical opinion, addressing the question of a skin condition involving the axillae.  On VA examination in April 2011, the VA examiner did not render a nexus opinion.  As the requested development has not been completed, a remand is necessary to ensure compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action: 

1.  Afford the Veteran a VA skin examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that:





The hyperpigmented, raised area of the axillae as identified by VA records in February and April 2008 is related to service-connected tinea versicolor, service-connected tinea cruris, and service connected tinea pedis or is aggravated by the service-connected skin fungal conditions. 

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that in-service in March 1969 the Veteran complained of itching under the left axilla and he was told to change deodorant. 

Also in this context, the term "aggravation" means a permanent increase in the current skin condition, involving the axillae, that is, an irreversible worsening beyond the natural clinical course and character of the condition due to the service-connected disabilities as contrasted to a temporary worsening of symptoms.

If, however, after a review of the record, an opinion on either causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the VA examiner for review.



2. After the above development is completed, adjudicate the claim of service connection for a skin disease, involving the axillae, including service connection by aggravation.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999). 

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


